Citation Nr: 1000743	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed lumbar 
spine and cervical spine conditions.  

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the service-connected depression and 
anxiety.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1982 to 
November 1986.    

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the RO.    

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in July 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

The issue of a higher initial rating for the service-
connected depression and anxiety is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated degenerative changes of the lumbar 
and cervical portions of the spine is shown as likely as not 
to be due to strain-type injuries that began while the 
Veteran was performing strenuous activities during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative changes in the lumbar 
spine and the cervical spine are due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in April 
2006 and June 2006, before the initial adjudication of the 
claims.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
dates in the June 2006 letter.   

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  

Therefore, the Board finds the duty to notify provisions of 
VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements has been satisfied.  The Veteran's service 
treatment records were obtained and associated with the 
claims folder.  

The treatment records from the Columbia VA medical center 
dated from September 2004 to June 2009 were obtained and 
associated with the claims folder.  There is no other 
identified relevant evidence that has not been accounted for.  

The Veteran was afforded a VA examination in 2006 to obtain 
medical evidence as to the nature and etiology of the claimed 
disabilities.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  


Analysis

The Veteran asserts that he sustained lumbar and cervical 
spine injuries in service when he fell off the back of a 
helicopter.  He reports having had continuous problems during 
service and after his release.  

At the hearing in July 2009, the Veteran testified that he 
injured his lumbar and cervical portions of his spine in 
service in December 1983 when he fell 20 feet and had severe 
pain requiring bed rest for a week.  

The medical evidence of record shows that the Veteran has 
current lumbar spine and cervical spine conditions.  An 
October 2006 VA examination report noted diagnoses of 
degenerative disc disease of the lumbar and cervical areas 
and degenerative joint disease of the lumbar spine.  See also 
the Magnetic Resonance Imaging (MRI) reports dated in 
November 2007.  The VA treatment records dated in 2007 and 
2008 show diagnoses of cervical and lumbar spine stenosis and 
spondylosis.  

The service treatment record shows that, upon examination in 
1982, examination of the Veteran's spine and neck were 
normal.  A November 1983 service treatment record notes that 
the Veteran sought treatment for pain in the middle of the 
back after hurting it on a freezer door.  An examination 
revealed mild bruising and discoloration of C8 and C9 area.  
The assessment was that of bruise.  

The service treatment record shows that, on December 2, 1983, 
the Veteran sought medial treatment after falling on his left 
side that afternoon.  The Veteran was on a helo ramp and was 
pulled down.  He was the rear man on a team disembarking and, 
after pushing forward, his feet slipped out from under him.  

The Veteran reported having pain at the base of the neck with 
a decreased range of motion to the left and on flexion.  
There was no paresthesias or paralysis of the arms or neck.  

The Veteran was examined and the assessment was that of 
probable cervical strain.  The Veteran was admitted for 
cervical spine series and review by a medical doctor and 
treatment with heat, and rest for several days.  

The Veteran underwent an examination at the clinic.  There 
was neck pain upon palpation of the C7 area.  There was 
swelling over the C4, 5 area.  The assessment was probable 
cervical strain.  

The Veteran was admitted to the ward for the night.  He was 
prescribed a cervical collar, Paraforte and aspirin tablets.  
It was noted that the Veteran would possibly have an x-ray 
study in the morning.  An undated report of a cervical spine 
x-ray series indicates that no fracture was noted.  

A December 3, 1983 clinical record indicated that the Veteran 
had a very good night and slept all night.  He was taking 
paraforte and aspirin.  He had complaints of a stiff neck.  

Another note dated on December 3, 1983 indicated that the 
Veteran was sleeping most of the time.  He had no obvious 
discomfort and minimal muscle spasm of the neck.  He was 
discharged to light duty for twenty-four hours and then to 
full duty.  The service treatment records dated in December 
1983 did not note any complaints or symptoms pertinent to the 
lumbar spine.  

The service treatment records show that, in 1986, the Veteran 
sought medical treatment for complaints of low back pain.  A 
September 3, 1986 record indicated that he reported having a 
sudden sharp pain to the lower back while doing sit-ups.  He 
was noted to have no history of back-related injury or 
history of recent trauma.  The pain was stationary and did 
not move to the legs or up the back.  He was not in acute 
distress.  

An examination revealed a full range of motion.  Neurologic 
examination was within normal limits.  The Veteran had pain 
in the lower back upon palpation that was located on either 
side of the spinal column.  The assessment was that of acute 
lower back strain.  

A medical doctor's note dated on the same day indicated that 
there was paravertebral muscle spasm at L3-S1.  The Veteran 
described the pain as sharp and nonradiating.  The assessment 
was that of acute lumbar spine strain/sprain.  Bedrest, 
Indocin, and Flexeril were prescribed.  The Veteran was 
advised to return to clinic the next day for follow-up.  

A September 4, 1986 record indicated that there was no change 
from the previous examination.  It was noted that the Veteran 
would continue on light duty and was directed to return to 
the clinic for re-evaluation.  The Veteran was re-evaluated 
five days later.  An examination revealed much progress but 
some tenderness was still noted.  The assessment was that of 
resolving low back strain.  

The September 18, 1986 separation examination report 
indicates that the back and neck were normal.  

A September 2004 VA treatment record indicated that the 
Veteran presented with back pain after lifting a heavy object 
the day prior.  The record noted that the Veteran had no 
significant prior medical history.  The assessment was that 
of back strain.  

A June 2005 VA treatment record indicated that the Veteran 
presented to urgent care with complaints of severe back pain 
for two days.  The pain began after he bent over to scratch 
his foot.  It was noted that the Veteran had had chronic and 
recurrent back pain.  The assessment was that of acute 
exacerbation of chronic low back pain.  

Degenerative changes in the lumbar spine and degenerative 
disc disease in the lumbar and cervical spines were firs 
noted in 2006.  Thus, service connection may not be granted 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was afforded a VA examination in October 2006 in 
order to obtain a medical opinion as to the etiology of the 
claimed cervical and lumbar conditions.  The examiner 
reviewed the claims folder and examined the Veteran.  A 
diagnosis of degenerative disc disease of the lumbar spine 
and degenerative joint disease of the cervical and lumbar 
spine was noted.  

The examiner concluded that the current diagnoses of 
degenerative disc disease and degenerative joint disease of 
the cervical and lumbar spines were less likely than not 
related to military service.  The examiner discussed the 
cervical spine and lumbar spine injuries and complaints in 
service, including the Veteran's own report about the 
injuries.  

The examiner gave reasons for his medical conclusion that the 
cervical and lumbar spine disabilities were not related to 
service.  The examiner stated that there was no medical 
evidence showing a chronicity of complaint in service or that 
the Veteran required medical care for these conditions or had 
complaints of these conditions within one year of release 
from service in November 1986.  

The examiner added that the records showed that the Veteran 
did not enter into medical care until November 2003 and 
reported having had multiple motor vehicle accidents.  The 
mild degenerative changes at the cervical and lumbar areas 
were consistent with the natural progression of an active 
male of his age.  

Significantly, the evidence of record shows that the Veteran 
had a history of post-service motor vehicle accidents.  The 
October 2006 VA examination report listed several motor 
vehicle accidents; one when he was broad sided in 2003 and 
another in April 2006 that resulted in head trauma.  The VA 
treatment records dated in September 2006 also noted the 
accident in April 2006.  

In support of his claim, the Veteran submitted a statement 
from his primary care physician at VA.  In the March 2007 
statement, the primary care physician stated that she had 
reviewed the service medical records and the current 
treatment reports.  

The physician opined that the cervical and lumbar strain 
conditions on active duty were at least as likely as not 
related to his current cervical and lumbar strain and with 
the subsequent development of degenerative joint disease.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court found that guiding factors in evaluating the probity of 
a medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id.  

The Court indicated that the claims file "[was] not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.  

On review of the entire record, the Board finds the evidence 
to be in relative equipoise in showing that the current 
degenerative changes as likely as not are due to a pattern of 
recurrent injuries to the lumbar and cervical portions of the 
spine that began with incidents of serious trauma documented 
in connection with the Veteran's strenuous duties in the 
United States Marine Corps.  

Here, on careful review, each medical opinion tends to show 
that the etiology of the current degenerative changes is 
consistent with either a history of recurring strain-type 
injuries or the natural progression expected in an active 
male.  

While the full extent of the in-service injuries is not clear 
from record, the Board finds the Veteran's lay testimony to 
be credible for the purpose of establishing a continuity of 
symptomatology beginning in service and continuing 
thereafter.  

Moreover, in considering the recorded history of recent 
automobile accidents, neither opinion is shown to link the 
current pathological changes to a specific or discrete 
incident of back or neck trauma, rather then that consistent 
with a process of longstanding degeneration following the 
events in service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for degenerative changes 
of the lumbar and cervical portions of the spine is 
warranted.  


ORDER

Service connection degenerative changes of the lumbar and 
cervical portions of the spine is warranted.  


REMAND

There is evidence of record which tends to show that the 
service-connected anxiety and depression may have worsened 
since the March 2008 VA examination.  At the hearing before 
the Board in July 2009, the Veteran stated that his anxiety 
had worsened and he was having problems with anger control 
and memory.  He stated that he was hospitalized one month 
prior because he had thoughts of suicide.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the anxiety and depression.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran receives treatment for the 
service-connected depression and anxiety at the VA medical 
facility in the Columbia Healthcare System.  The RO should 
obtain the VA treatment records for treatment of the anxiety 
and depression dated from June 2009.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of the anxiety and depression 
from dated from June 2009.  

2.  Then, the RO should schedule the 
Veteran for a psychiatric examination to 
determine the severity of the service-
connected anxiety and depression.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
anxiety and depression (i.e., distinguish 
the symptoms attributable to the service-
connected anxiety and depression only 
versus those attributable to non-service-
connected psychiatric disorder(s)).  

The examiner should provide a global 
assessment of functioning (GAF) score 
based on the Veteran's service-connected 
anxiety and depression.  

The examiner should indicate whether the 
anxiety and depression causes 
occupational and social impairment with 
reduced reliability and productivity, 
impairment of short- and long-term 
memory, impaired judgment, impaired 
abstract thinking, disturbances of 
motivation and mood, or difficulty in 
establishing effective work and social 
relationships; or occupational and social 
impairment, with deficiencies in most 
areas, including work, school, family 
relations, judgment, thinking, or mood; 
or total occupational and social 
impairment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be 
afforded an appropriate period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


